41 F.3d 1507
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DAVIS PAINTERS, INC., Respondent.
No. 94-6262.
United States Court of Appeals, Sixth Circuit.
Nov. 28, 1994.

Before:  ENGEL, MARTIN and BOGGS, Circuit Judges.

JUDGMENT

1
The National Labor Relations Board (the "Board") applies for summary enforcement of its April 12, 1994, decision and order in Case No. 7-CA-34322 in which it found the respondent violated federal labor law and directed the respondent to take certain remedial steps stated therein.  Although the respondent appeared at the trial before the Administrative Law Judge (the "ALJ"), it did not file exceptions with the Board from the ALJ's decision.  Likewise, it has not filed a response to the Board's application to this court.  Under these circumstances, we conclude the Board is entitled to the relief sought.  See NLRB v. Tri-State Warehouse & Distributing, Inc., 677 F.2d 31 (6th Cir.1982) (order) (in the absence of extraordinary circumstances, a Board decision andorder is entitled to summary enforcement if no objections are filed with the Board);  NLRB v. Innkeepers of Ohio, Inc., 596 F.2d 177 (6th Cir.1979) (order).


2
It therefore is ORDERED that the Board's decision and order in Case No. 7-CA-34322 is hereby enforced.  The respondent, Davis Painters, Inc. its officers, agents, successors and assigns, shall:

1. Cease and desist from:

3
(a) Threatening employees with layoff if they join a union or transfer membership to District Council 22.


4
(b) Laying off employees because they engaged in protected concerted activity on behalf of a union.


5
(c) In any like or related manner interfering with, restraining or coercing employees in the exercise of rights under Section 7 of the National Labor Relations Act (the "Act").


6
2. Take the following affirmative actions which will effectuate the policies of the Act:


7
(a) Offer Richard R. Miles and Richard M. Frisosky full reinstatement to their former positions or, if those positions no longer exist, to substantially equivalent positions, without prejudice to their seniority and other rights and privileges.


8
(b) Make Richard R. Miles and Richard M. Frisosky whole for any loss of pay and other benefits suffered by them commencing on the date of their unlawful layoff.  Make District Council 22 whole for any loss of fringe benefit payments required to be paid on behalf of Miles and Frisosky to District Council 22 during their employment with respondent and during the period of their unlawful layoff.  Backpay to be computed in accordance with F.W. Woolworth Co., 90 N.L.R.B. 289 (1950), with interest as computed in New Horizons for the Retarded, 283 N.L.R.B. No. 181 (1987).  See generally, Isis Plumbing & Heating, Co., 138 N.L.R.B. 716 (1962).


9
(c) Expunge from its files any references to the layoffs of Richard R. Miles and Richard M. Frisosky and notify them in writing that this has been done and that evidence of their unlawful layoff will not be used as a basis for future personnel action against them.


10
(d) Preserve and, upon request, make available to the Board or its agents, for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this judgment.


11
(e) Post at its facility in Utica, Michigan, and at its work area at the University of Michigan copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7 of the National Labor Relations Board (Detroit, Michigan), after being signed by the respondent's authorized representative, shall be posted by the respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the respondent to ensure that the notices are not altered, defaced, or covered by any other material.


12
(f) Notify the said Regional Director, in writing, within 20 days from the date of this judgment, what steps the respondent has taken to comply with this judgment.

APPENDIX
NOTICE TO EMPLOYEES

13
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


14
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

15
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


16
Section 7 of the Act gives employees these rights.

To organize
To form, join, or assist any union

17
To bargain collectively through representatives of their own choice


18
To act together for other mutual aid or protection


19
To choose not to engage in any of these protected concerted activities.


20
WE WILL NOT lay off employees because they engage in protected concerted activity on behalf of a union.


21
WE WILL NOT threaten employees with lay off if they select a union as their collective bargaining representative or switch membership to another union.


22
WE WILL NOT in any like or related manner interfere with, restrain, or coerce our employees in the exercise of the rights guaranteed them by Section 7 of the Act.


23
WE WILL offer Richard R. Miles and Richard M. Frisosky immediate and full reinstatement to their former positions or, if those positions no longer exist, to substantially equivalent positions without prejudice to their seniority or other rights and privileges.


24
WE WILL expunge from our files any references to the lay off of Richard R. Miles and Richard M. Frisosky and notify them in writing that this has been done and that evidence of their unlawful lay offs will not be used as a basis for future personnel action against them.


25
WE WILL make Richard R. Miles and Richard M. Frisosky whole for any loss of pay or benefits they suffered because of the discrimination against them, plus interest.  WE WILL also make District Council 22 whole for any loss of fringe benefit payments which should have been made to District Council 22 on behalf of Richard R. Miles and Richard M. Frisosky.


26
DAVIS PAINTERS, INC.


27
(Employer)

By ___________________________________

28
(Representative) (Title)

Dated ______

29
This is an official notice and must not be defaced by anyone.


30
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered with any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3219.